DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 11/12/21 has been approved.

Information Disclosure Statement
The information disclosure statements (IDS’) submitted on 11/12/21 have been considered. A copy of form PTO-1449 is attached.

Drawings
The drawings filed on 2/24/20 are accepted. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 4, 8 and 10 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Kawata et al (2008/0186475) (of record).
Regarding claims 1 and 8, figure 12 of Kawata et al below discloses a method of determining positional information of a target object (14) (i.e., moving object) (par. [003]) and [0038]) in a region of space (i.e., positions A, B, C) within range of a light sensitive sensor (18), the method including: measuring, using a light sensitive sensor (18), one or more differences in an intensity of returning light (i.e., reflected light)  that is (1) selectively illuminated from respective directionally oriented non- coplanar light sources (light sources 16-1, 16-2, 16-3, 16-4 are turned ON and OFF) of a plurality of directionally oriented light sources (16-1, 16-2, 16-3, 16-4) that have at least some overlapping fields of illumination (see figures 12 below and par. [0012], [0013] and [0044]-[0046]); and (ii) reflected from the target object (14) as the target object moves through a region of space (A, B, C) monitored by the light sensitive sensor (18); and
recognizing signals in response to (i) positional information of the target object (14) determined based on at least, a first position in space at a first time t0 and a second position in space at a second time t1 (i.e., ON time and OFF time of the light sources as seen from figure 3 and par. [0045]) sensed using the measured one or more differences in the intensity of the returning light (i.e., different brightness of each reflected light) (par. [0009] and [0010]) and (ii) a non-coplanar movement of the target object (i.e., object 14 moves along a line to the detector 18 of figure 12).

    PNG
    media_image1.png
    620
    630
    media_image1.png
    Greyscale


Regarding claim 4, Kawata et al teaches further including distinguishing among the respective directionally oriented non-coplanar light sources (16-1, 16-2, 16-3, 16-4) based on different frequencies (i.e., different wavelengths) of the respective directionally oriented non-coplanar light sources (par. [0076]).
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 9 and 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kawata et al.
Regarding claims 2 and 9, Kawata et al teaches that the light sensitive sensor (18) is internally or externally mounted to an automobile (par. [0003]) and the moving target object is an obstacle or an invader that is external to the automobile (par. [0003] and [0011]).
Kawata et al does not teach that the moving object is another automobile. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to use the position judgment .

Claim 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kawata et al in view of Guetta et al (2011/0043806) (of record).
Kawata et al does not explicitly teach that the use of a scanning mirror for scanning the region of space; however, such the feature is known in the art as taught by Guetta et al.
Guetta et al, from the same field of endeavor, discloses an intrusion warning system for determining positional information of a target object (i.e., a person) in a field of view (par. [0063]), the system including steps of: using a mirror for scanning the region of space by the light sensitive sensor (10) selectively illuminating respective directionally orientated light sources (62, 63, 64, 65) of a plurality of directionally oriented light sources that (i) are mounted to a single surface (12)and (ii) have at least some overlapping field of illumination (figures 6A and 6B); measuring, using the light sensitive sensor (10), one or more differences in an intensity (i.e., reflected illumination level) of the returning light emitted from the respective directionally oriented light sources and reflected from the target object (82) as the target object moves through the region of space (abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to replace the pulsed light sources of .

Claims 5-7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kawata et al in view of Venkatesh et al (2006/0028656) (of record).
Regarding claims 5-6, Kawata et al teaches that the sensor (18) is positioned apart from the plurality of light sources (16-1, 16-2, 16-3, 16-4).
Kawata et al does not teach step of determining one or more angles for the light reflected from the target object, with respect to the sensor by mapping pixels of a camera array that captured the reflected light to the one or more angles; however, such a feature is known in the art as taught by Venkatesh et al.
Venkatesh et al teaches step of determining one or more angles for the light reflected from the target object, with respect to the sensor by mapping pixels of a camera array that captured the reflected light to the one or more angles (par. [0035]- [0036]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to include in Kawata et al step of determining one or more angles for the light reflected from the target object, with respect to the sensor by mapping pixels of a camera array that captured the reflected light to the one or more angles as taught by Venkatesh et al, thus increase the accuracy of the detection.
Regarding claim 7; Venkatesh et al teaches that determining a distance of the target object from the light sources or the sensor using an angle between at least one of the light sources and the target object and a second angle between the sensor and the target object (figures 1 -3 and par. [0035] and [0036]). It would have been obvious to .

Claims 11-12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kawata et al in view of Alexander (2007/0076224) (of record).
Regarding claim 11, figure 12 of Kawata et al above discloses a method of determining positional information of a target object (14) (i.e., moving object) (par. [003]) and [0038]) in a region of space (i.e., positions A, B, C) within range of a light sensitive sensor (18), the method including: measuring, using a light sensitive sensor (18), one or more differences in an intensity of returning light (i.e., reflected light)  that is (1) selectively illuminated from respective directionally oriented non- coplanar light sources (light sources 16-1, 16-2, 16-3, 16-4 are turned ON and OFF) of a plurality of directionally oriented light sources (16-1, 16-2, 16-3, 16-4) that have at least some overlapping fields of illumination (see figures 12 below and par. [0012], [0013] and [0044]-[0046]); and (ii) reflected from the target object (14) as the target object moves through a region of space (A, B, C) monitored by the light sensitive sensor (18); and recognizing signals in response to (i) positional information of the target object (14) determined based on at least, a first position in space at a first time t0 and a second position in space at a second time t1 (i.e., ON time and OFF time of the light sources as seen from figure 3 and par. [0045]) sensed using the measured one or more differences in the intensity of the returning light (i.e., different brightness of each reflected light) (par. [0009] and [0010]) and (ii) a non-coplanar movement of the target object (i.e., object 14 moves along a line to the detector 18 of figure 12).

Alexander discloses a device for generating three dimensional surface models of moving object in which Alexander teaches that it is known in the art to use two existing technologies for generating moving 3D models, for example, motion capture technique are used to determine the motion of the object (par. [0005]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include in Kawata et al an addition step of generating a 3D model of the object as taught by Alexander because this is a known technique which is known for analyzing human movement.
Regarding claim 12, Kawata et al teaches that the light sensitive sensor (18) is internally or externally mounted to an automobile (par. [0003]) and the target object is another automobile (i.e., moving object) that is external to the automobile (par. [0003] and [0011]).

Response to Arguments
Applicant's arguments filed 11/12/21 have been fully considered but they are not persuasive.
a. The TD filed on 11/12/21 has been approved.
b. Applicant’s amendment to claims 1, 2, 8-12 require a new ground of rejection.
	c. Applicant’s remarks, pages 5-8 argues that the references fail to teach limiations: “(i) selectively illuminated from respective directionally oriented non-coplanar light sources of a plurality of directionally oriented light sources that have at least some overlapping fields of illumination”; however, these limitations are taught by Kawata et al as mentioned above.
	d. Regarding amended claims 2 and 9; applicant argues that “Kawata merely teach that both the position judgment apparatus 10, which includes light sources 16-1 and 16-2 and the object 14 are located in the vehicle, such that the position judgment apparatus 10 detects movement of object 14 as it is in the vehicle”. The argument is not deemed to be persuasive because applicant misses interpretation of the Kawata reference; as understood, paragraph [0011] teaches that “the position judgment apparatus can judge whether a moving object is getting nearer or moving further away with a simple configuration and at low cost. Thus, the position judgment apparatus can be incorporated into various sensor for detecting an object(s), the object(s) including an obstacle, an invader or alike for a vehicle, a robot, a security system, etc.”. In other words, the position judgment apparatus is located in the vehicle, robot or security system and the object is an obstacle or an invader located outside of the vehicle. 
	e. Applicant’s remarks, page 9, argues that the references do not teach the limitation “the property is a phase difference of light” of claim 10. It is disagreed because this limitation is taught by Kawata et al, for example, see figure 3 and paragraph [0043].
	In view of the foregoing, it is believed that the rejections under 35 USC 102 and 103 are proper.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426. The examiner can normally be reached Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HP									/HOA Q PHAM/                                                                                      Primary Examiner, Art Unit 2886                                                                                                                  February 9, 2022